Per Curiam:

Over an eighteen-month period, the appellant suffered three convictions of driving a motor vehicle under the influence of intoxicating liquors and two convictions of driving a motor vehicle under a suspended license to drive. He was later adjudicated a habitual traffic offender under the South Carolina Habitual Offender Act, S. C. Code Ann. §§ 56-1-1010 through 1130 (1976), and was ordered not to operate a motor vehicle on the highways of the State for five years. The appellant then filed an application for post-conviction relief and received a hearing where he contested the habitual offender adjudication as well as the traffic offenses which supported it. The hearing judge denied relief, ruling in part that a judgment from a hearing conducted under the Habitual Offender Act could not be contested under the Uniform Post-Conviction Procedure Act. We affirm.
The provisions of the Uniform Post-Conviction Procedure Act, S. C. Code Ann. §§ 17-27-10 through 120 (1976), may be invoked only by one claiming the right to have a sentence from a criminal conviction vacated, set aside or corrected. Rule 1, Uniform Post-Conviction Procedure Act; Tutt v. State, 277 S. C. 525, 290 S. E. (2d) 414 (1982). The determination by a circuit judge that a person is a habitual offender is not a criminal conviction, and the consequent loss of the privilege to drive is not a sentence. Loss of the driver’s license constitutes no part of the punishment for the underlying traffic offenses; the sanction is civil and not criminal in its nature. See Parker v. State Highway Department, 224 S. C. 263, 78 S. E. (2d) 382 (1953). We conclude that a judgment from a hearing conducted under the Habitual Offender Act does not result in a sentence from a criminal conviction and, therefore, cannot be contested under the Post-Conviction Procedure Act.
We have carefully considered the remaining exception argued by appellant and are of the view that no question of *146precedential value or error of law appears. It is disposed of under Rule 23 of the Rules of Practice of this Court.
Affirmed.